Title: To James Madison from George Joy, 2 February 1822
From: Joy, George
To: Madison, James


                
                    Dear sir,
                    London 2nd febry. 1822.
                
                I purchased, some three years ago, the first volume of the Histoire de l’Esprit revolutionaire des nobles en France, and left an Order with my french Bookseller here to send me the second as soon as it should arrive; intending after perusal to pass them to you. To various enquiries since, I have received various answers—the last of which was that they did not believe it would be published at all. However they have now sent it to me, in time to be bound and go by this ship. It embraces only those points of french history that apply to the subject, but will be found a good refresher, and may be read rapidly. I must apprize you however that, when the Author tells you in his preface that it is peu chargé de reflexions, you are not to understand a paucity of number—on the contrary there is a sprinkling of Attic throughout the work that hath not “lost it’s savour;” from which a set of short, to be sure, but very pithy apophthegms may be collected. I should think it was a work that would entertain Mr: Jefferson. I was going to say amuse, but the scenery is too barbarous. Having written you too copiously of late, this is all I shall trouble you with on this occasion; save assuring you that I am always very faithfully yours
                
                    G. Joy
                
            